MANDATE
                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00122-CV

                             VIVEKA HUBBARD, Appellant
                                            V.

                           TERRANCE HUBBARD, Appellee

    Appeal from the 310th District Court of Harris County (Tr. Ct. No. 2013-74561)

TO THE 310TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 30th day of December, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
               Appellant, Viveka Hubbard, has neither established indigence nor
               paid, or made arrangements to pay, all the required fees. After being
               notified that this appeal was subject to dismissal, appellant did not
               adequately respond. It is therefore CONSIDERED, ADJUDGED,
               and ORDERED that the appeal be dismissed.
               It is further ORDERED that appellant pay all costs incurred by
               reason of this appeal. It is further ORDERED that this decision be
               certified below for observance.
               Judgment rendered December 30, 2014.
               Judgment rendered by panel consisting of Chief Justice Radack and
               Justices Bland and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                        CHRISTOPHER A. PRINE
                                            CLERK OF THE COURT